Exhibit 10.1

POWERSECURE INTERNATIONAL, INC.

Summary Sheet of Compensation Paid to Non-Employee Directors

 

Cash Retainer:    $50,000 per year Board Chairman Fees:    $15,000 per year
Committee Chairman Fees:    $15,000 per year Committee Retainer:    $7,500 per
year, per Committee Restricted Stock Grants:    New Directors: Upon initial
election or appointment, a number of restricted shares of Common Stock equal to
$50,000 divided by the closing sale price of the Common Stock on the date of
initial election or appointment as reported by the New York Stock Exchange,
vesting on the third anniversary of election or appointment    Continuing
Directors: On the date of each Annual Meeting of Stockholders, a number of
restricted shares of Common Stock equal to $50,000 divided by the closing sale
price of the Common Stock on the date of initial election or appointment as
reported by the New York Stock Exchange, vesting in four equal quarterly
installments commencing three months after the Annual Meeting